ON REHEARING
OVERTON, Chief Justice.
We withheld determination on rehearing because of proposed amendments to the Rules of Juvenile Procedure and proposed legislation concerning Chapter 39, Florida Statutes. Petition for Rehearing is denied.
In our initial disposition of this cause, we held the provisions of Section 39.03(5)(a) and (b), Florida Statutes (1975), establish only directory guidelines concerning the place of commitment or detention of juveniles pending adjudication. We further determined Section 39.03(5)(a), Florida Statutes, granted the trial judge the authority to determine within his discretion the place of detention. Both parties now ask whether the requirements of Section 39.03(5)(b)l.-b. and 2., are absolute. The parties contend our initial opinion is unclear relative to the authority of a judicial officer to jail a juvenile offender absent a recommendation of incarceration by the Division of Youth Services. We found the statute directory only, and the court may, if it deems it necessary, require detention absent Division of Youth Services’ approval.
*348We hold the provisions of Section 39.03(5)(b)l.b. and 2. are directory only. They constitute elements -which the trial judge properly should consider in making his commitment determination. Once committed to an executive agency, the agency must select among its facilities that best suited for the particular juvenile, but the court has the discretion to determine the appropriate detention or probation alternatives prescribed by statute taking into consideration the needs of both the individual and the public. He cannot be limited in this choice by the recommendation or lack of recommendation of Division of Youth Services personnel.
It is so ordered.
ADKINS, BOYD, ENGLAND, SUND-BERG, HATCHETT and KARL, JJ., concur.